Citation Nr: 0202290
Decision Date: 03/11/02	Archive Date: 05/09/02

DOCKET NO. 99-07 211               DATE MAR 11, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Honolulu, Hawaii

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant had active duty from July 1964 to January
1977 and from June 1982 to May 1984.

When this matter was last before the Board of Veterans' Appeals in
December 2000, it was remanded to the Department of Veterans
Affairs (VA), Honolulu, Hawaii, Regional Office (RO) for additional
development. Following the completion of that development, the case
was returned to the Board and is now ready for further review.

FINDINGS OF FACT

1. The RO has developed all evidence necessary for an equitable
disposition of the appellant's claim for service connection for
post-traumatic stress disorder.

2. There is competent medical evidence diagnosing post-traumatic
stress disorder; competent medical evidence establishing a link
between current symptoms of post- traumatic stress disorder and an
in-service stressor; and credible supporting evidence that the
claimed inservice stressor occurred.

CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service, and the
veteran is entitled to service connection for post-traumatic stress
disorder. 38 U.S.C.A. 1110, 1131 (West Supp. 2001); 38 C.F.R.
3.303, 3.304(f) (2001)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Considerations

The Board has considered whether the requirements of the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000) (VCAA) have been fulfilled and whether the appellant is
prejudiced by the Board's consideration of this issue in the first
instance.

VCAA redefines the obligations of VA with respect to notice and the
duty to assist. 38 U.S.C.A. 5103, 5103A (West Supp. 2001). This
change in the law is applicable to all claims filed on or after the
date of enactment of the VCAA, or filed before the date of
enactment and not yet final as of that date. VCAA, Pub. L. No.

- 2 -

106-475, 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 5107
note (Effective and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of the
application. 38 U.S.C.A. 5102 (West Supp. 2001). The claim is for
entitlement to service connection. The veteran filed a
substantially complete application in August 1997. The RO responded
to that application by requesting further details regarding his
claim. The veteran provided the requested information in June 1998.

Second, VA has a duty to notify the veteran and his representative
of any information and evidence needed to substantiate and complete
a claim. 38 U.S.C.A. 5103 (West Supp. 2001); 66 Fed. Reg. 45,620,
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.159(b)). At the time that the veteran filed his claim in August
1997, he identified the VA and a private medical provider as
sources of records of pertinent treatment. In filing his
substantive appeal in April 1999, he identified two other medical
providers as sources of records of pertinent treatment. He was
advised by the RO of the type of evidence lacking to demonstrate
entitlement to service connection for the disabilities at issue in
a post- traumatic stress disorder development letter in August
1997, and in a development letter sent to him in April 1999. He was
further advised as to the evidence that was lacking in the pursuit
of his claims in the May 1998 rating decision; the March 1999
statement of the case; the August 2000 supplemental statement of
the case; the December 2000 remand from the Board; a January 2001
letter from the RO notifying the veteran about the VCAA; and the
August 2001 supplemental statement of the case. VA has no
outstanding duty to inform the veteran that any additional
information or evidence is needed.

Third, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claim. 38 U.S.C.A. 5103A (West Supp.
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R. 3.159(c)). The RO obtained the
veteran's VA treatment records and private treatment records
identified by the veteran. The RO also obtained copies of the

3 -

veteran's military personnel records. It does not appear that there
are any additional pertinent treatment records to be requested or
obtained.

Additionally, the veteran was afforded a VA examination and social
survey for compensation purposes in February 1999. 38 U.S.C.A.
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug.
29, 2001) (to be codified as amended at 38 C.F.R. 3.159(c)(4)).
There is more than sufficient evidence of record to decide this
claim properly and fairly.

The requirements of the VCAA have been substantially met by the RO,
and thus VA has satisfied its duties to inform and assist the
appellant in this case. There is no prejudice to the veteran in the
Board's consideration of the VCAA regulations in the first
instance, as the regulation do not provide additional substantive
rights than those provided by the VCAA. Further development and
further expending of VA's resources is not warranted.

II. Factual Background

Service records, including the veteran's DD-214s and his DA Form 2,
Personnel Qualification Record, indicate that he served with the
U.S. Army in the Republic of Vietnam from May 1967 to October 1968,
and from December 1969 to December 1970. During these tours, the
veteran's principal duties were power plant operator with the 86th
Signal Battalion, 1st Signal Brigade, and repair parts specialist
with the 544th Engineering Company. He received several awards and
decorations associated with his service in Vietnam, including the
Vietnam Service Medal, the Vietnam Campaign Medal, the Vietnam
Gallantry Cross Unit Citation, and the Vietnam Civil Actions Unit
Citation. There is no record of medals or awards associated with
combat.

The veteran's service medical records for his first period of
service are negative for complaints, treatment, or diagnoses of a
psychiatric disorder, with the singular exception of an outpatient
treatment record dated November 19, 1971. On that date, the veteran
presented with a chief complaint of nervousness and anxiety. Upon

- 4 -

examination, it was noted that the veteran complained of anxiety
and an inability to sleep at night. He reported no problems at home
or in his unit. The examiner's impression was anxiety. The veteran
was prescribed Librium. Upon examination in December 1967 prior to
his separation from his first period of service, the veteran
reported that he did not have then nor had he ever had depression
or excessive worry, frequent trouble sleeping, or nervous trouble
of any sort. The psychiatric and neurological evaluation of the
veteran produced normal findings.

The veteran's service medical records for his second period of
service document the diagnosis and treatment of the veteran for
chronic severe alcohol dependence. There are no other complaints,
treatment, or diagnoses of a psychiatric disorder in service.

Post-service private medical treatment records from Kahi Mohala
Psychiatric Hospital, disclose that the veteran was hospitalized in
August 1988. In the report of that hospitalization, it was noted
that the veteran claimed psychiatric symptoms dating back to 1970
when he alleged that he had first complained of auditory
hallucinations and flashbacks to Vietnam Combat situations. The
veteran also alleged that during his military career (i.e. from
July 1964 to January 1977) he had been diagnosed and received
treatment for chronic paranoid schizophrenia, but was still able to
function in the service. Following this 1988 hospitalization, the
diagnoses on Axis I were psychotic disorder, not otherwise
specified; alcohol abuse, in remission; and rule out post-traumatic
stress disorder.

Post-service private medical treatment records from the Queen's
Medical Center, document that the veteran was hospitalized in
January 1990 with a chief complaint of "I don't care if I live or
die." The veteran reported a long history of psychiatric problems
dating back to June 1987 when, according to him, he was admitted to
Tripler Army Medical Center for 14 days of depression. The veteran
reported several other psychiatric hospitalizations, including a
diagnostic admission to Kahi Mohala, with diagnoses that reportedly
included bipolar affective disorder, post- traumatic stress
disorder, and antisocial personality disorder . Examination
included an extensive history reported by the veteran. In the
history, the veteran stated that

5 -

he had left home at age 17 to join the military. He stated that his
rank was E5 in the 101st Airborne, and that he was a Ranger. He
claimed that he was in the Tet offensive, and still had nightmares
in which he saw his friends getting shot. The veteran was
reportedly quite angry over the reception he received upon
returning home from Vietnam. Following examination, the diagnoses
on Axis I were bipolar affective disorder, and post-traumatic
stress disorder. The examiner stated in "formulation," that "it
should be noted that all of the above diagnoses as [sic] on the
basis of the [veteran's] previous history as reported by him." The
examiner explained that further information would be necessary from
old records to verify the veteran's history, and to assess the
criteria by which these diagnoses were made. The examiner noted
that the veteran had given little information supporting a
diagnosis of bipolar disorder, and only sketchy information
regarding the diagnosis of post-traumatic stress disorder.

In February 1990, the same physician reported that he had seen the
veteran for two additional sessions, and that he remained uncertain
regarding the veteran's diagnoses. He indicated that the foregoing
diagnoses were tentative and that they were provided by the
veteran.

The veteran was seen for follow-up in May 1990 by a different
physician at the Queen's Medical Center. Following examination, the
physician explained the diagnosis of the veteran was still a
problem. The diagnosis on Axis I included "rule out post-traumatic
stress disorder and dysthymia." In June 1990, the physician
indicated on Axis I that diagnostically, the veteran was still
being assessed, but that his current diagnoses were post-traumatic
stress disorder, alcohol abuse partial remission, and antisocial
personality. The examiner also stated that symptomatology may also
be exaggerated by the veteran in that he was dramatic and
manipulative at times. Queen's Mental Health Clinic Progress Notes
for the period from January 1990 through December 1990 reflect that
post-traumatic stress disorder was initially considered as one of
three tentative diagnoses, but by June 1990, the diagnoses
consisted of rule out schizophrenia versus antisocial personality
versus post-traumatic stress disorder; and alcoholism. By July
1990, the diagnosis

6 -

was schizoaffective disorder. By December 1990, the diagnosis was
possible dysthymia.

Post-service VA medical records document that the veteran was seen
in January 1991 for follow-up care for major depression and a
history of alcohol dependence. Following psychiatric examinations
in February and March 1991, the assessment was "no diagnosis."

In October 1995, the veteran was seen in VA Mental Health Triage
with a chief complaint of "tired of getting angry - tired of being
violent." During examination, the veteran reported seeing
"helicopters from Vietnam." Following examination, the clinical
impressions on Axis I were: "Major depression versus dysthymia,
rule-out post-traumatic stress disorder; history of alcohol abuse,
further information needed to clarify if it's still a problem."

In November 1996, the veteran was seen by the Queen's Medical
Center Counseling and Intake Services. In terms of relevant
history, it was noted that the veteran had been treated for post-
traumatic stress disorder, alcohol abuse, depression, and a
personality disorder. It was also noted that veteran had joined the
Army at age 17, that he was a Ranger in Vietnam, and that he "has
been diagnosed with post-traumatic stress disorder." Following
examination, the diagnosis on Axis I was depression.

The veteran was treated at the Queen's Medical Center on November
7, 1996. In the intake report, he was described as a Vietnam
veteran with a history of depression, post-traumatic stress
disorder, and alcohol abuse. Following the interview and
examination, the assessment was depression, with a question of
whether it was primary versus secondary to alcohol. It was noted in
the report, that the veteran was dishonest about his alcohol use,
and that the depression was complicated by the veteran's
personality disorder. Following examination on November 20, 1996,
the assessments on Axis I were depression, not otherwise specified;
chronic post-traumatic stress disorder, and alcohol abuse, rule out
dependency. In December 1996, and January 1997, the assessments
were

- 7 -

depression and cluster personality traits. In April 1997, the
assessments were depressive disorder and post-traumatic stress
disorder.

On August 18, 1997, the veteran filed the current claim for
entitlement to service connection for post-traumatic stress
disorder.

In February 1999, the veteran underwent a social survey for the
purpose of the adjudication of his claim for service connection for
post-traumatic stress disorder. The social survey included a
lengthy interview with the veteran. During the interview, the
veteran was described as polite and cooperative, however, his
underlying mood was described as angry. In terms of background
information, the veteran described himself when growing up as
basically a loner. He had few close friends in high school. He quit
high school to join the military on a dare.

In terms of military history, the veteran was noted to have joined
the Army in July 1964, and to have reenlisted three times. It was
noted that he completed two tours in Korea and three tours in
Vietnam. He was noted to have been a power plant operator in Saigon
during the Tet Offensive. He reenlisted for a second tour in
Saigon. During his third tour, he was stationed outside of Long
Binh where he was a supply clerk and lived in underground bunkers.
When asked to describe his overall experience in the Army, the
veteran stated that he mostly didn't like it because he didn't like
the Koreans and Vietnamese. He stated that he continued to be a
loner, staying in his barracks as much as possible. He reported
that he asked to return to Vietnam after his first tour because the
pay was good and he could get a long leave. When asked to say more
about his experience, he stated that being in the military was like
any other job but that he would not defend his country again. He
remembered mostly having to live like an animal in the jungle and
being treated like an animal by the people he defended. On his
third tour, he lived in underground bunkers which would fill with
rain during the monsoon season. He talked about three specific
incidents that became the content of subsequent nightmares. During
the Tet Offensive he saw civilians lying slaughtered in the street.
His most vivid recollection was that of an entire family, including
two small babies, lying slaughtered outside their "hooch." They had
been decapitated and

- 8 -

their heads were raised on stakes. He talked about an incident that
took place at Long Binh, when a disgruntled soldier threw a hand
grenade after he was denied 1/2 day off. The grenade injured three
Sergeants who were friends of the veteran's. He recalled seeing
them maimed by shrapnel in the hospital. He also recalled that he
witnessed a close friend of his at Long Binh being shot in the head
by a fellow soldier during an argument over a dump truck. The
veteran stated several reasons for leaving the military, including
traveling and the feeling that he wasted 12 years of his life. The
examiner noted that a brief review of the veteran's claims file had
been conducted, and that the veteran had an other than honorable
discharge. When asked about this, the veteran explained that he was
planning to quit but was discharged with an other than honorable
discharge before he could quit.

When asked about post military adjustment to civilian life, he said
it was "sort of difficult." He did not mention anything about post-
traumatic stress disorder. The examiner then asked the veteran if
he noticed anything different about his life after his experiences
in Vietnam. He expressed shame for going to Vietnam and anger that
he had not obtained the benefits that he deserved, specifically a
service connection. According to the examiner, there was no
emphasis given to the veteran's post-traumatic stress disorder
symptoms.

The veteran reported that following service, he worked in New York
in various,jobs including maintenance, furnace installation,
repairing of tractor trailers, and installation of pool tables and
above ground pools. In 1982, the veteran moved to Hawaii. He
explained that at this point in his life, he did not want to work
any longer and "just gave up." He stated that he started thinking
about Vietnam and his nightmares began. He stated that he had some
previous memory problems and a few nightmares prior to this time,
but this was when his symptoms started having a negative effect on
his life. He stated that he was also drinking heavily during this
time, and stopped working completely and started to isolate, not
wanting to be around people. When asked whether he felt his post-
traumatic stress disorder symptoms had any negative effect on his
employment, the veteran stated that they had not. He felt, however,
that his increased tendency to isolate would prevent him from
working.

9 -

The veteran expressed the belief that his post-traumatic stress
disorder symptoms had significantly interfered with his
relationship with his girlfriend and previous wife. He indicated
that these relationships suffered because of his moodiness and
distressing nightmares about Vietnam.

The veteran denied a history of problems with anger management or
aggressive acts. The examiner noted a discrepancy between this
report and the record, however, stating that an October 24, 1995
triage note in his VA medical records quoted the veteran as stating
that he was "tired of getting angry and being violent."

In terms of alcohol use, the veteran reported in the interview that
although he had a history of drinking heavily, he stopped in 1986.
The interviewer noted a discrepancy in the verbal report and the
medical record, however, in that the veteran's medical record
showed continued alcohol use after 1986.

The examiner noted that according to the veteran's chart, he had a
history of multiple hospitalizations for treatment of bipolar
disorder, post-traumatic stress disorder, antisocial personality
disorder and alcohol dependence. It was noted that the post-
traumatic stress disorder symptoms the veteran reported were
nightmares related to images described above from his tours of
Vietnam, daily intrusive thoughts, flashbacks and images of these
events. The veteran stated that the course of his nightmares had
increased in severity and frequency since they began in 1982,
twelve years after his tours in Vietnam. He reported difficulty
watching movies and media coverage about Vietnam. He was paranoid
and angry around persons of Asian descent. He was reported to be
socially withdrawn. He reported that these symptoms have increased
over the previous six years. The examiner asked the veteran why he
thought that his post-traumatic stress disorder symptoms started so
many years after Vietnam. The veteran stated that he didn't know
but speculated that it started when he had more free time due to
unemployment to think about his experiences in Vietnam.

- 10 -

In summary, the interviewer noted that the veteran had reported
symptoms of post- traumatic stress disorder that included
nightmares, flashbacks, intrusive thoughts and social withdrawal.
The interviewer noted, however, that these symptoms were reported
to have started 12 years after his tours in Vietnam. The examiner
noted that when given opportunities to describe what he found
difficult in the transition from military into civilian life, the
veteran emphasized his sense of entitlement and anger towards the
VA and the military rather than the trauma experienced and the
subsequent difficulties of living with post-traumatic stress
disorder. In addition, he denied that his symptoms ever interfered
with his ability to function on the job. It was further noted that
the veteran had reported how his post-traumatic stress disorder had
disrupted his marriage and current relationships. The examiner
noted, however, that the veteran had described himself as a loner
since childhood. The examiner further noted discrepancies found
between the veteran's report and information documented in his
medical chart with regard to alcohol use and aggressive tendencies.
The examiner stated that this raises a question about the accuracy
of the veteran's self report.

On February 18, 1999, the veteran underwent a VA compensation
examination by a doctor in psychology at the National Center for
PTSD. The report of that examination noted the veteran's past
medical history stating that he had been in various treatments over
the past two decades. It noted that he had been hospitalized a
number of times for bipolar disorder, post-traumatic stress
disorder, antisocial personality and alcohol dependence. He was
reported to have gone for outpatient treatment at Queen's Medical
Center in Honolulu, where he was diagnosed with post-traumatic
stress disorder and bipolar disorder. The veteran was noted to have
stopped attending monthly therapy sessions in November 1997, and
that he was not on medication or receiving treatment for any
psychiatric/psychological problems at the time of the examination.
He was reported as being on medication for lupus at the time of the
examination. He was noted as not being very social and having no
occupation.

The veteran complained of vague psychological problems. He reported
that sometimes he avoided falling asleep for fear of nightmares,
yet he reported nightly

- 11 -

bad dreams and sweats (3 or 4 times a week). He reported that his
sleeping problems had been getting worse over the last couple of
years, but it was noted that all of his replies were vague. He
reported intrusive thoughts of children he saw dead in Vietnam, but
only "2 or 3 times a week." He was said to isolate. The interviewer
stated that he could not elicit particular triggers for the
symptoms of post-traumatic stress disorder the veteran reported.
The veteran denied any episodes of loss of control or excessive
anger. On objective examination, the veteran appeared very unkempt.
He did not report intense fear or imminent danger for his life when
he saw the dead children that were now the subject of his intrusive
thoughts and "bad dreams." He denied any thoughts of suicide or
homicide. His orientation and memory were not impaired. He had some
sleep difficulty. He was also antisocial and withdrawn.

The veteran was administered a series of diagnostic tests,
including the Combat Exposure Scale (CES), the Impact of Events
Scale (IES), the PTSD Symptom Checklist (PCL) and the Personality
Assessment Inventory (PAI). He had a score of 28 on the CES, which
was stated in the report to indicate moderate to heavy combat
exposure. It was noted, however, that the veteran's descriptions of
combat events were vague and that the most distressing recollection
reported by the veteran was seeing heads on a stake as he was
walking with other soldiers.

The examination report explained that the IES report measured the
extent to which disturbing events continued to generate intrusive
thoughts about the events and to what extent the person continued
to engage in attempts to avoid situations that may remind him or
her of the disturbing events. The report noted that according to
the IES, the veteran had significant intrusion (IES score = 27,
cutoff for PTSD = 17) and Avoidance (IES = 25, cutoff for PTSD =
17). The examiner explained, however, that the symptoms reported by
the veteran were not consistent with such a severe level of
intrusion and avoidance.

The examination report noted PCL to have been a direct measure of
PTSD symptoms. The veteran's score was noted to have been 69, a
score described as

- 12 -

well above the threshold. The examiner stated, however that this
was also inconsistent with the symptoms reported by the veteran.

The PAI was said to have given a mixed picture of PTSD,
Schizophrenia, Depression, and Borderline symptoms. It was noted
that the veteran also had an elevated "fake bad" coefficient, that
was said to be indicative of possible exaggeration of symptoms on
the part of the veteran.

The resulting diagnoses on Axis I were "Dysthymic Disorder, 300.4.
Primarily due to physical problems. Symptoms of PTSD and trauma
described do not support a diagnosis of PTSD." Axis IV
psychological and environmental problems were noted as "Severe:
Social difficulties, depressed, some PTSD symptoms.

III. Analysis

The veteran generally contends that he currently has post-traumatic
stress disorder that is related to stressful events that he
experienced during the Vietnam War. In particular, he recalled that
during the Tet Offensive of 1968, he observed many Vietnamese
people who were dead, including a whole family whose heads were
displayed on stakes. He also observed soldiers in his unit being
killed or wounded by fellow soldiers both intentionally and
accidentally.

Service connection may be granted for disability resulting from a
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131 (West Supp. 2001).

In order for a claim for service connection for post-traumatic
stress disorder to be successful there must be (1) medical evidence
diagnosing the condition in accordance with 38 C.F.R. 4.125(a); (2)
credible supporting evidence that the claimed inservice stressor
actually occurred; and (3) a link, established by medical evidence,
between the current symptoms and the claimed inservice stressor. 38
C.F.R. 3.304(f) (2001); see also Cohen v. Brown, 10 Vet. App 128
(1997).

- 13 -

The Board has reviewed the record in its entirety. Although the
most recent 1999 medical examination discounted a current diagnosis
of post-traumatic stress disorder, the prior record contains at
least four instances in which post-traumatic stress disorder was
listed either alone or as one of several diagnoses.

Specifically, the diagnosis of post-traumatic stress disorder was
found in January 1990, June 1990, February 1990, and November 1996.
Significantly, the January 19, 1990, hospital intake summary report
contains a diagnosis of post-traumatic stress disorder that was
based upon the veteran's reported combat role in Vietnam as a
Ranger with the 101st Airborne, Where he reportedly saw his friends
getting shot. Although there is no indication that the veteran was
either a Ranger, or with the 101st Airborne, it is noted that the
RO has conceded the accuracy of the veteran's combat stressors, and
the Board finds no basis to overturn this concession.

Notwithstanding the fact that the most recent examination conducted
in February 1999 has definitively ruled out post-traumatic stress
disorder, the Board must presume that the prior examinations in the
record that found post-traumatic stress disorder were also made by
competent medical professionals trained in the diagnosis of
psychiatric disorders. The Board finds no reason to weigh the later
findings in 1999, where no post-traumatic stress disorder was
found, more heavily than the earlier medical reports that showed
post-traumatic stress disorder. At the very least, it is fair to
acknowledge that the evidence is in conflict. Given that the
existence of the veteran's stressors in service are no longer an
issue (having been conceded by the RO), and given that at least one
of those stressors were found on examination to have a link to the
veteran's symptoms of post-traumatic stress disorder, the Board
must conclude that the evidence is at least in equipoise as to
whether the veteran has post-traumatic stress disorder that is
related to his service in Vietnam.

Essentially, as outlined above, the veteran probably meets the
criteria for service connection for post-traumatic stress disorder.
Namely, there is: (1) medical evidence diagnosing the condition in
accordance with 38 C.F.R. 4.125(a); (2) credible supporting
evidence that the claimed inservice stressor actually occurred;

- 14 -

and (3) a link, established by medical evidence, between the
current symptoms and the claimed inservice stressor. 38 C.F.R.
3.304(f) (2001).

Pursuant to 38 U.S.C.A. 5107(b), where, after review of all the
evidence, there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. In this case, the
Board finds that there is an approximate balance of the positive
and negative evidence as to whether the veteran currently has post-
traumatic stress disorder that is related to his service in
Vietnam. Thus, the Board concludes that the veteran's claim for
service connection for post-traumatic stress disorder must be
granted.

ORDER

Entitlement to service connection for post-traumatic stress
disorder is granted.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

15 -



